PER CURIAM.
Although the court’s March 15, 2012 order was improper, we affirm on the tipsy coachman doctrine, which “allows an appellate court to affirm a trial court that ‘reaches the right result, but for the wrong reasons’ so long as ‘there is any basis which would support the judgment in the record.’ ” Robertson v. State, 829 So.2d 901, 906 (Fla.2002). Had the judge considered the third amended complaint, it would nonetheless have been subject to dismissal with prejudice. See Barrett v. City of Margate, 743 So.2d 1160 (Fla. 4th DCA 1999).

Affirmed.

GROSS, GERBER and FORST, JJ., concur.